Citation Nr: 0109893	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to restoration of a 100 percent schedular 
rating for the residuals of a left hemispheric 
cerebrovascular accident (CVA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June to December 
1996.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

During the pendency of the appeal, the veteran moved from 
the jurisdiction of the Chicago RO to the jurisdiction of 
the RO in St. Paul, Minnesota.

In the appellant's brief, dated in February 2001, the 
veteran's representative raises contentions to the effect 
that the veteran should have been receiving special 
monthly composition for loss of use of the right foot 
since the original (by rating action dated in March 1997) 
grant of service connection for a left hemispheric CVA.  
He also raises contentions to the effect that the veteran 
should have separate ratings for his service-connected 
paralysis of the right vocal cord and for his service-
connected respiratory disability.  Those issues have not 
been considered by the RO and, therefore, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service-connected residuals of the veteran's left 
hemispheric CVA are paralysis of the right arm; right 
vocal cord paralysis with aphasia and a fixed upper 
airway obstruction; a cognitive disorder, not otherwise 
specified; incomplete paralysis and weakness of the right 
leg; and incomplete facial paralysis.

2.  The veteran has complete paralysis of the right arm.

3.  The veteran has complete paralysis of the right vocal 
cord with aphasia, mild dysphagia, and a fixed upper 
airway obstruction with a low FEV1 (forced expiratory 
volume after one second); a low FEF 25% - 75% (forced 
expiratory flow during the middle half of the forced 
vital capacity); and a low FEV1/FVC (forced vital 
capacity).

4.  The veteran's cognitive disorder, not otherwise 
specified, is manifested primarily by impairment in 
auditory memory; impairment in processing auditory 
stimuli and providing verbal responses; and in his speech 
which was slightly halting and slowed. 

5.  The veteran's incomplete paralysis and weakness of 
the right leg is productive of no more than moderate 
impairment.

6.  The veteran's incomplete facial paralysis is 
productive of no more than moderate impairment.

7.  The service-connected residuals of the veteran's left 
hemispheric CVA are rated as follows:  residuals 
paralysis of the right arm, evaluated as 70 percent 
disabling; right vocal cord paralysis with aphasia and a 
fixed upper airway obstruction, evaluated as 50 percent 
disabling; a cognitive disorder, not otherwise specified 
(formerly diagnosed as memory loss), evaluated as 50 
percent disabling; incomplete paralysis and weakness of 
the right leg, evaluated as 20 percent disabling; and 
incomplete facial paralysis, evaluated as 10 percent 
disabling.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for the 
residuals of a left hemispheric CVA have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.25, 4.69, 4.124a, Diagnostic Code (DC) 8207, 
DC 8210, DC 8514, DC 8520, 4.130, DC 9327 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During service, the veteran sustained a left middle 
cerebral artery infarct secondary to aneurysm repair and 
associated right hemiparesis; non-fluent aphasia; 
impairment in mobility; impairment in activities of daily 
living; and dysphagia.  He was discharged from service 
due to those disabilities and placed on the temporary 
disability retired list.

In March 1997, the VARO in Des Moines, Iowa, granted the 
veteran a 100 percent schedular rating for the left 
hemispheric cerebrovascular accident (CVA) under 
38 C.F.R. § 4.124a, DC 8008 and 38 C.F.R. § 4.28 (1996).  
That rating was effective December 20, 1996, the day 
after the veteran's discharge from service.  

By a rating action, dated in April 1999, the RO 
identified the following residuals of the veteran's left 
hemispheric CVA and assigned the ratings indicated:  
paralysis of the right arm, evaluated as 70 percent 
disabling; a cognitive disorder, not otherwise specified, 
evaluated as 50 percent disabling; right vocal cord 
paralysis with aphasia and a fixed upper airway 
obstruction, evaluated as 30 percent disabling; 
incomplete paralysis and weakness of the right leg, 
evaluated as 20 percent disabling; and incomplete facial 
paralysis, evaluated as 10 percent disabling.  The 
combined schedular rating for the residuals of the left 
hemispheric CVA was 90 percent under 38 C.F.R. § 4.124a, 
DC 8008.  38 C.F.R. § 4.25.  That rating was effective 
February 1, 1999.  

In its April 1999 rating action, the RO also granted the 
veteran a total rating due to unemployability caused by 
his service-connected disabilities.  38 C.F.R. § 4.16 
(2000).  As above, the effective date of that rating was 
February 1, 1999.

The veteran now seeks restoration of the 100 percent 
schedular rating for the residuals of his left 
hemispheric CVA. In particular, he notes that his mental 
impairment and loss of use of the right hand warrant 
higher evaluations.  He also notes that he has greater 
difficulty breathing, especially with exertion.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present (current rating period) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability from the residuals of a left hemispheric CVA 
is rated in accordance with 38 C.F.R. § 4.124a, DC 8008.   
A 100 percent schedular evaluation is warranted for the 
vascular conditions for a period of 6 months.  
Thereafter, the residuals are to be rated, with the 
minimum rating for all such residuals to be 10 percent.  
The  residuals may be rated in proportion to the 
impairment of motor, sensory, or mental function.  
Consideration should especially be given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial use of one or more 
extremities from neurological lesions, rate by comparison 
with the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. § 4.124a.

According to a Note to 38 C.F.R. § 4.124a, DC's 8000 - 
8025, it is required for the minimum ratings for 
residuals under those DC's , that there be ascertainable 
residuals.  Determinations as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on 
the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  
It is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, 
the DC's utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.

I.  The Right Upper Extremity

In rating the paralysis of the veteran's right upper 
extremity, the Board notes that that is his predominant 
or major extremity.  It is necessary to make such a 
distinction, as different rating criteria often apply 
when rating the major or minor upper extremity.  
38 C.F.R. § 4.69.  As noted above, a 70 percent rating is 
in effect for complete paralysis of the right arm.  
38 C.F.R. § 4.124a, DC 8514.  That is the highest 
schedular evaluation available for that disability. 

II.  The Cognitive Disorder

The veteran's service-connected cognitive disorder, not 
otherwise specified (formerly diagnosed as memory loss), 
is rated under 38 C.F.R. § 4.130, DC 9327.  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for the veteran's 
cognitive disorder when there is occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective 
relationships.  A 100 percent disability rating is 
warranted when there are such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

A review of the record is negative for any evidence of 
psychiatric/psychologic treatment.  In August 1998 and 
March 1999, the veteran underwent VA psychiatric 
examinations to evaluate the level of impairment caused 
by his cognitive disorder.  His primary difficulties were 
in auditory memory; in processing auditory stimuli and 
providing verbal responses; and in his speech which was 
slightly halting and slowed. He continued adjust to his 
physical and cognitive limitations and to a significantly 
altered career path. His GAF scores were 70 and 51. (GAF 
is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) [DSM-IV] reflects the psychological, 
social, and occupational functioning of those with 
psychiatric disability on a hypothetical continuum of 
mental health-illness.  For example, a 55-60 GAF rating 
indicates moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF of 50 is defined as 'Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)).  

Despite his cognitive impairment, the veteran did not 
demonstrate any psychiatric problems.  He acknowledged 
that immediately after his CVA, he had had a difficult 
time adjusting emotionally; however, he reported that 
since that time, his performance and ability had 
improved.  Indeed, he did not display any mood 
disturbance, personality dysfunction, or thought 
disorder, and he was alert and fully oriented.  His mood 
was euthymic, and his affect was appropriate.  His 
grooming and hygiene were within normal limits.  His 
intellectual functioning seemed to be unimpacted and was 
clinically estimated to be above average.  No significant 
memory impairment was evident. In fact, other than his 
difficulty processing auditory stimuli and providing 
verbal responses, he did not demonstrate any of the 
criteria associated with a higher rating, e.g., 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the veteran's 
cognitive disorder does not meet the criteria for a 
rating in excess of 50 percent. 

III.  The Right Vocal Cord

The veteran's right vocal cord paralysis with aphasia and 
a fixed upper airway obstruction is evaluated as 30 
percent disabling in accordance with the provisions of 
38 C.F.R. § 4.124a, DC 8210, the DC used to evaluate 
paralysis of the tenth cranial nerve.  A 30 percent 
rating is warranted when there is severe, incomplete 
paralysis; and a 50 percent rating is warranted for 
complete paralysis.  A note indicates that the rating is 
dependent upon the extent of sensory and motor loss to 
organs of voice, respiration, pharynx, stomach, and 
heart.

The record shows that the veteran's CVA, caused paralysis 
of the right vocal cord and that he took extensive speech 
therapy.  During a laryngoscopy in February 1998, the 
right vocal cord seemed fixed.  The examiners were unable 
to appreciate a true vocal process on the right posterior 
cord and were unable to mobilize the arytenoid process.  
VA treatment records, dated in May and June 1998; the 
report of the August 1998 VA neurologic examination; and 
the report of a VA respiratory examination, performed in 
March 1999 show that the right vocal cord paralysis 
caused a fixed obstruction of the airway, which, in turn, 
caused some shortness of breath and wheezing with 
increased activity.  Although he is not hoarse and his 
speech is generally understandable, the veteran continues 
to experience expressive aphagia and mild dysphagia.  
Moreover, the evidence shows that he has significant 
breathing difficulties, particularly with exertion, 
associated with the paralysis of the right vocal cord.  
While pulmonary function tests, performed in August 1997 
and March 1999, show that the veteran's forced vital 
capacity (FVC) is normal at 114 to 116.3 percent of 
predicted, the flow volume curve shows obstruction on 
both inspiration and expiration.  Moreover, his FEV1, 
which ranged from 61 to 66 percent of predicted, is 
reportedly low, as are his FEF 25% - 75% at 55.3 percent 
of predicted and the ratio of his FVC to FEV 1, which 
ranged from 46 to 48 percent.  

In light of the fixed right vocal cord, aphagia, 
dysphagia, and significant respiratory difficulty, the 
service-connected right vocal cord paralysis with aphasia 
and a fixed upper airway obstruction more nearly 
approximates the criteria for a finding of complete 
paralysis of the right vocal cord.  Accordingly, a 50 
percent rating schedular rating is warranted under 
38 C.F.R. § 4.124a, DC 8210.

IV.  The Right Leg

The veteran's paralysis and weakness of the right leg is 
rated, by analogy, to sciatic nerve paralysis.  38 C.F.R. 
§§ 4.20, 4.124a, DC 8520.  A 20 percent rating is 
warranted for moderate incomplete paralysis, while a 40 
percent rating is warranted for moderately severe 
incomplete paralysis.  A 60 percent rating is warranted 
for severe incomplete paralysis, with marked muscular 
atrophy, and an 80 percent evaluation is warranted for 
complete paralysis, where the evidence shows that the 
foot dangles and drops, with no active movement possible 
of muscles below the knee, flexion of knee weakened or 
(very rarely) lost.

VA physical therapy records, dated from September 1997 
through March 1998 and reports of VA neurologic 
examinations, performed in August 1997 and August 1998, 
show that the veteran's right lower extremity disability 
is manifested primarily by a right steppage gait, some 
decreased control of the right ankle, laterally and 
medially; increased reflexes at the knee and ankle; and 
weakness, primarily of the right foot dorsiflexors.  
Physical therapy records, dated in September and November 
1997, show that the veteran's knee flexion was 
accomplished to less than 90 degrees and to 90 degrees, 
respectively.  In September 1997, right ankle 
dorsiflexion was accomplished to approximately 10 
degrees, and there was no active inversion/eversion of 
the ankle.  Despite such limitations, the veteran does 
not require an assistive device to walk, and there is no 
evidence of any more than moderate incomplete paralysis.  
Indeed, in August 1997, the examiner characterized the 
veteran's right leg weakness as mild, and more recent 
records show that it is improving.  Finally, there are no 
symptoms of more severe disability, such as atrophy, 
right foot drop, weakened flexion of the right knee, or 
muscular inactivity below the knee.  Such manifestations 
do not meet or more nearly approximate the criteria for a 
schedular rating in excess of 20 percent under 38 C.F.R. 
§ 4.124a, DC 8520.  

V.  The Facial Paralysis

Finally, the Board notes that the veteran's facial 
paralysis is rated in accordance with 38 C.F.R. § 4.124a, 
DC 8207.  Under that code, a 10 percent rating is 
warranted for moderate incomplete paralysis of the 
seventh cranial nerve, while a 20 percent rating is 
warranted for severe incomplete paralysis.  A 30 percent 
evaluation is warranted for complete paralysis of the 
seventh cranial nerve.  The rating is dependent upon the 
relative loss of innervation of the facial muscles.  See 
note following 38 C.F.R. § 4.124a, DC 8207.

During the August 1997 VA examination, it was noted that 
as a result of his left hemispheric CVA, he had mild 
facial paralysis with nasal labial fold and asymmetry of 
his grin.  There is no certainly no evidence that such 
symptoms cause any more than moderate incomplete 
paralysis of the seventh cranial nerve; and, therefore, 
there is no reasonable basis for a schedular rating in 
excess of 10 percent.

VI.  Extraschedular Considerations

In arriving at the foregoing evaluations, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular ratings for each 
of the veteran's service-connected residuals of his left 
hemispheric CVA.  However, the evidence does not show 
such an exceptional or unusual disability picture, with 
respect to any of those residuals, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  

Although the veteran's residuals of his CVA are 
significantly disabling and include the maximum schedular 
evaluations for paralysis of the right upper arm and 
paralysis of the right vocal cord, there is no evidence 
that he has recently required frequent periods of 
hospitalization for any of the identified residuals or 
that any of those disabilities, by themselves, interfere 
with employment to such a marked degree as to render 
impractical the application of the regular schedular 
standards.  Indeed, in May 2000, the veteran began a one 
year full-time training program as a funeral home 
apprentice with the primary goal of becoming a funeral 
home director.  It was approved by and obtained through 
VA vocational rehabilitation services, and included 
various manual and intellectual tasks, as well as public 
interaction.  Moreover, the record shows that the 
manifestations of his various CVA residuals are 
essentially those contemplated by the current schedular 
evaluations.  It must be emphasized that disability 
ratings are not job-specific.  They represent as far as 
can practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations of disabilities proportionate to 
the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the 
Board finds no reason for referral of any of the noted 
residuals of the left hemispheric CVA to the Director of 
VA Compensation and Pension Services for a rating outside 
the regular schedular criteria.

VII.  The Combined Rating

In light of the foregoing, the veteran's service-
connected residuals of his left hemispheric CVA are as 
follows: paralysis of the right arm, evaluated as 70 
percent disabling; right vocal cord paralysis with 
aphasia and a fixed upper airway obstruction, evaluated 
as 50 percent disabling; a cognitive disorder, not 
otherwise specified (formerly diagnosed as memory loss), 
evaluated as 50 percent disabling; incomplete paralysis 
and weakness of the right leg, evaluated as 20 percent 
disabling; incomplete facial paralysis, evaluated as 10 
percent disabling.  Under 38 C.F.R. § 4.25, the combined 
schedular rating for those residuals is 95 percent.  That 
percentage is then converted to the nearest degree 
divisible by 10, adjusting final 5's upward, in this case 
to 100 percent.  Accordingly, the appeal is granted.

ORDER

The claim of entitlement to restoration for a 100 percent 
schedular rating for the residuals of a left CVA is 
granted, subject to the laws and regulations governing 
the award of monetary benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

